Citation Nr: 1410347	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  03-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbar myositis, degenerative joint disease, and bulging disc.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The January 2003 rating decision granted service connection for lumbar myositis, degenerative joint disease, and bulging disc and assigned a 20 percent rating effective March 19, 2001.  A notice of disagreement with the disability rating was received in March 2003, a statement of the case was issued in July 2003, and a substantive appeal was received in September 2003.

In April 2005 and January 2007, the Board remanded the lumbar spine claim for additional development, and the case has been returned for further appellate review.

The October 2009 rating decision granted service connection for GERD and assigned a 10 percent rating effective April 1, 2009, and denied entitlement to a TDIU.  A notice of disagreement with the GERD disability rating and the TDIU denial was received in October 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in August 2010.

In his August 2010 substantive appeal, the Veteran requested "a local personal hearing before a local hearing officer."  He was scheduled for a November 2010 Decision Review Officer (DRO) hearing at his local RO and was sent a hearing notification letter in October 2010.  He cancelled his hearing request in writing in November 2010.  

The Board notes that a March 2012 DRO decision proposed a finding of incompetency.  In a December 2012 rating decision, the Veteran was found not to be competent to handle disbursement of funds.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims file in Virtual VA to ensure that the complete record is considered.

The issues of entitlement to an increased rating for a lumbar spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's GERD is manifested by nausea, vomiting, diarrhea, an episode of viral gastritis, and an episode of indigestion when eating fatty food; it is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, or by symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 4.7, 4.114, Diagnostic Code 7346 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in June 2009, prior to the initial adjudication of the Veteran's claim in October 2009, in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.   

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records, his identified, available private medical records, and records from the Social Security Administration (SSA).  

The Board notes that the Veteran has identified records from Fort Sam Houston that he believes are relevant to one or more of his claims.  The Board has considered whether it is necessary to remand the claim being decided herein for the purpose of obtaining those records.  The Board finds that a remand of this claim is not warranted, however, because the records in question are from a time period that is several years before the effective date of the grant of service connection for GERD.  These records are, therefore, not relevant to rating the Veteran's GERD from April 2009 to the present.

The RO arranged for the Veteran to undergo a VA examination in June 2009.  The Board has considered whether to remand this case for a new examination.  The Board notes, however, that the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In the case at hand, as will be discussed in more detail below, there is no objective evidence indicating that there has been a change in the severity of the Veteran's GERD since the June 2009 examination, including in the VA medical records that have been produced since June 2009, nor has the Veteran or his accredited representative made any such contention.  See 38 C.F.R. § 3.327(a) (2013).

Furthermore, the Board finds that the June 2009 examination report is adequate for the purpose of determining entitlement to an increased rating.  The examiner reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination report provides pertinent clinical findings detailing the results of the examination to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the report in this case provides an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
	
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. At 126-127.

The Veteran has claimed entitlement to an initial evaluation in excess of 10 percent for his service-connected GERD.  This disability is currently evaluated as hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).  Under this diagnostic code, symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, warrant a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent disability rating.  Two or more of the symptoms for the 30 percent evaluation of less severity warrant a 10 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The June 2009 VA examination report notes that the Veteran reported he is treated for GERD with H2 blockers (Ranitidine, the generic for Zantac) through VA.  He reported that he experiences epigastric pain, associated with reflux of acid content and heartburn.  He reported these symptoms worsened with his back medication.  He reported that his GERD had its onset in 2003 and has been stable.  He reported that he takes a 150 milligram Ranitidine tablet twice daily.  His response to treatment was noted to be good.  There was no history of hospitalization, surgery, trauma, or neoplasm.  He denied periods of incapacitation due to stomach or duodenal disease.  He reported experiencing gnawing or burning pain several times per week.  These epigastric episodes occur one to several hours after eating, last one hour, and are relieved by antacids.  There have been no episodes of hematemesis or melena.  He reported experiencing nausea and vomiting several times per week.  He reported experiencing diarrhea several times weekly, but less than daily.  These occurrences were described as episodic, occurring more than 12 times per week and lasting two days.  He also reported experiencing early satiety and excessive bloating.  

On examination, he was noted to weigh 150 pounds.  There were no signs of malnutrition, anemia, or significant weight loss.  His abdomen was tender.  An upper GI series showed normal peristalsis of the esophagus without evidence of gastroesophageal reflux.  The stomach showed adequate distensibility and emptying.  The duodenum and proximal small bowel showed normal peristalsis.  No erosive mucosal or constrictive or obstructing lesions were identified throughout the visualized upper GI.  The impression was that there was no significant abnormality.  The Veteran was diagnosed with GERD and it was noted that this disability had no effect on his usual daily activities.  

The Veteran's VA medical records dated from September 2009 to December 2012 consistently reflect that the Veteran is taking Ranitidine HCL (150 milligrams twice daily) and, from April 2012, Omeprazole (20 milligrams once daily).  Most medical records describe the Veteran as having no gastrointestinal symptoms (including dysphagia, abdominal pain, nausea, vomiting, hematemesis, diarrhea, constipation, melena, or hemasochezia).  These records describe his abdominal examinations as follows: "Bowel sounds present at all quadrants.  Non-tender, non-distended, soft, and depressible.  No masses or organomegaly."  They list his weight at between 143 and 156 pounds.  He is repeatedly assessed as having GERD that is "stable" or "under control."  

The record does reflect that the Veteran had an acute episode of viral gastritis for which he was treated in the emergency room in April 2012, but that his symptoms resolved with treatment.  Abdominal examination a few days later was described as normal.  In April 2012, he also reported having indigestion when eating fatty foods.  These symptoms were treated and, in July 2012, they were noted to have resolved.  
  
Records from January through October 2012 report that the Veteran has right shoulder pain from calcified tendonitis and that he has occasional gastrointestinal upset due to back pain medication.  

Based on the above, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's GERD is not warranted.  With respect to the 30 percent criteria, the Board notes that, while the Veteran did report pyrosis (heartburn) at his July 2009 VA examination, the record consistently reflects that the Veteran does not experience dysphagia or regurgitation.  While he does have shoulder pain, this symptom has been competently attributed to calcified tendonitis rather than to GERD.  His GERD is also frequently characterized as "stable" or "under control" and only occasionally resulting in gastrointestinal upset.  The single episode of emergency room treatment of viral gastritis resolved quickly with treatment.  The Board finds that this evidence does not reflect considerable impairment of health to warrant a 30 percent rating. 

Nor does the record suggest that a 60 percent rating is warranted.  While the Veteran has reported abdominal pain and vomiting, the evidence clearly reflects that the Veteran has not suffered the more severe symptoms that are listed under the 60 percent rating criteria, including material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations that are productive of severe health impairment.  The Veteran's weight has remained relatively stable, and any weight loss appears to be attributable to a healthier lifestyle.   

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an evaluation in excess of 10 percent for GERD must be denied.

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected GERD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected GERD adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, entitlement to a 30 percent rating requires symptoms productive of considerable impairment of health, while a 60 percent rating requires symptoms productive of severe impairment of health.  The Veteran's reported symptoms consist of an episode of viral gastritis, indigestion when eating fatty foods, nausea, vomiting, and diarrhea.  These symptoms fall squarely within the applicable rating criteria, as they are either enumerated in Diagnostic Code 7346 or are readily contemplated as manifesting in the types of impairment that are listed in the rating code.  Furthermore, criteria for ratings of 30 percent and 60 percent contemplate the effects of a claimant's symptoms (considerable impairment of health or severe impairment of health) as much as they contemplate any particular symptomatology.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for GERD is denied.


REMAND

The Board must remand the remaining claims, entitlement to an initial evaluation in excess of 20 percent for lumbar myositis, degenerative joint disease, and bulging disc, and entitlement to a TDIU, for further development.

With respect to the low back disability, the Board notes that the Veteran's accredited representative, in a February 2014 informal hearing presentation, contends that a new VA examination is warranted because of inadequacies in the prior examinations and because the Veteran's low back disability has increased in severity since the most recent VA examination in April 2009.  Specifically, the representative noted that the April 2009 examination report does not estimate the lost range of motion on flare-up.  With respect to the representative's contention that the Veteran's low back disability has increased in severity since the last examination, the Board notes that the record contains frequent reports of possible neurologic symptoms in the Veteran's lower extremities.  On remand, a new examination is required in order to assess the current severity of the Veteran's low back disability and any associated neurologic symptomatology.

Finally, the Board notes that the Veteran has claimed entitlement to a TDIU.  The Board has considered whether this claim has become moot in light of the RO's having granted the Veteran a 100 percent rating for major depression, effective March 6, 2003.  The Board finds, however, that the TDIU issue is not moot.

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that special monthly compensation "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

Special monthly compensation is payable, in relevant part, where a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A TDIU based on a single disability may satisfy the requirement that a veteran have "a service-connected  disability rated as total."  Bradley, supra.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose total disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In the case at hand, the Veteran is in receipt of a 100 percent rating for major depression and a 10 percent rating for GERD.  The low back disability, which is currently rated as 20 percent disabling, is being remand for reevaluation.  The Board notes that, if the Veteran were to receive a TDIU based solely on the service-connected low back disability, he would satisfy the 38 U.S.C.A. § 1114(s) criteria for special monthly compensation.  (That is, the Veteran's TDIU based solely on the low back disability would qualify as his "service-connected disability rated as total," and the major depression, which is rated as 100 percent disabling, would satisfy the requirement that the veteran have "additional service-connected disability or disabilities independently ratable at 60 percent or more.")  In that scenario, the assignment of a TDIU would entitle the Veteran to greater benefits than he currently receives.  Thus, the Board finds that the TDIU claim is not moot.  

(The Board further notes that special monthly compensation would be available to the Veteran if, separate the 100 percent rating for major depression, the Veteran were found to have service-connected disabilities that combined to produce a 60 percent rating.)  

While the low back disability is being reevaluated, the VA examiner should be asked to opine as to whether the Veteran's low back disability, alone, renders him unemployable.

Next, the Board turns its attention to the February 2014 informal hearing presentation from the Veteran's representative, in which it was noted that the failure of VA's previous attempts to obtain records from Fort Sam Houston may have been due, in part, to the fact that the records request was sent to (and returned as undeliverable from) a defunct address.  The Veteran's representative has listed the following current address:


Commander
502d Mission Support Squadron
2330 Stanley Road
Suite A
Fort Sam Houston, TX 78234-3646

The Board notes that at least one of the Veteran's Fort Sam Houston records is from the period that is contemplated by this appeal.  The Board thus finds it necessary to attempt to obtain these potentially-relevant records on remand.

Finally, while this case is on remand, the AMC should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Take all appropriate steps to obtain the Veteran's medical records from Fort Sam Houston.  Requests should be sent to the Fort's current address, to include the address that was identified by the Veteran's representative, above.

The notification and assistance requirements of 38 C.F.R. § 3.159(c)(2) should be followed, and a specific finding of unavailability should be made if records from Fort Sam Houston cannot be obtained.  All efforts to obtain these records should be recorded in the claims folder.  

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected lumbar spine disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's lumbar spine.  The examiner should provide the following information:

a.  Please state range of motion findings for the thoracolumbar spine.

b.  Please comment on whether there is weakened movement, excess fatigability, or incoordination that is attributable to the service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

The examiner should also describe the extent to which the Veteran's lumbar spine disability interferes with his ability to work, and must specifically determine whether the Veteran is unemployable due solely to his service-connected lumbar spine disability.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


